PER CURIAM.
After a review of the record, we find no merit to appellant’s argument that the terms of the plea agreement and notations on the scoresheet were insufficient to satisfy the writing requirement set forth in Florida Rule of Criminal Procedure 3.701(d)(ll) and therefore affirm appellant’s enhanced sentence which was based upon a condition of the plea bargain.
However, since Williams v. State, 500 So.d 501 (Fla.1986) has cast some doubt on prior decisions upholding departure sentences based upon plea bargains, we certify the following question:
IN LIGHT OF Williams v. State, 500 So.2d 501 (Fla.1986), MAY A TRIAL JUDGE EXCEED THE RECOMMENDED GUIDELINES SENTENCE BASED UPON A LEGITIMATE AND UNCOERCED CONDITION OF A PLEA BARGAIN?
See Denmark v. State, 519 So.2d 20 (Fla. 1st DCA 1987) and Quarterman v. State, 506 So.2d 50 (Fla. 2d DCA 1987).
AFFIRMED.
SMITH, C.J., and ERVIN and NIMMONS, JJ., concur.